DETAILED ACTION

Claims status
In response to the amendment filed on 10/27/2021, claims 21-23, 25-30, and 33-36 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 21-23, 25-30, and 33-36 are found to be allowable. Claims 21-23, 25-30, and 33-36 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“21. A method comprising: receiving a network packet on a host; determining that the network packet comprises a control packet for a software defined network (SDN); in response to determining that the network packet comprises a control packet, placing the network packet in a first processing queue of a plurality of processing queues allocated to control packets on the host; receiving a second network packet; determining that the second network packet does not comprise a control packet for the software defined network; and in response to determining that the second network packet does not comprise a control packet, placing the second network packet in a second processing queue of the plurality of processing queues not allocated to control packets.” in combination with other claim limitations as specified in claims 21-23, 25-30, and 33-36.


determining that the second network packet does not comprise a control packet, placing the second network packet in a second processing queue of the plurality of processing queues not allocated to control packets. Emphasis added.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 21-23, 25-30, and 33-36 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416